At the outset, I would like to congratulate the President on his election to the presidency of the General Assembly at its seventieth session. We trust that his expertise and efficiency will guide our deliberations in achieving the goals to which we all aspire. I express my thanks and appreciation to his predecessor for his patient and clear- sighted manner in steering our deliberations. I also thank Secretary-General Ban Ki-moon and his team for their commendable efforts at the previous session to establish peace and advance the development goals so that all peoples can enjoy security and stability.
I take this opportunity to congratulate the President, Government and people of the State of Palestine on the raising of the Palestinian flag at United Nations Headquarters, and we call on the international community to enable the Palestinian people to establish their free and independent State, with East Jerusalem as its capital.
42/45 15-29816

02/10/2015 A/70/PV.25
On behalf of the Government and people of the Sudan, I convey to the Assembly the greetings of the President of the Republic, Field Marshall Omar Hassan A. Al-Bashir, and reiterate our intention to contribute positively to the success of this important session of the General Assembly, which coincides with the celebration of the seventieth anniversary of the United Nations under the slogan “The United Nations at 70: the road ahead for peace, security and human rights”.
Clearly, the agenda for our debate this year reflects the concerns and aspirations of millions of people around the world for a better tomorrow and a brighter future, from surmounting crises caused by conflicts and hostilities in many hotspots around the world to the achievement of the Millennium Development Goals (MDGs) . For all those reasons, humankind has great hopes for our upcoming discussion based on the solid foundation of the 2030 Agenda for Sustainable Development (resolution 70/1), which we adopted last week.
The Government of the Sudan paid close attention to the intergovernmental negotiations on the post- 2015 development agenda, which culminated in the document adopted after lengthy negotiations. We therefore welcome the adoption of the document, in whose negotiations we participated. The Sudan has begun to implement measures with a view to attaining those Goals. The Agenda has been mainstreamed into our national and regional programmes. We want to bolster the complementary role of the United Nations, its country teams, relevant funds and agencies, whose role in implementing those plans we commend.
However, we reaffirm our resolve to ensure that those Goals complement the process of peace, stability and growth in our country, despite the fact that we remain subject to unilateral coercive economic sanctions that hinder our ambitions to achieve those noble Goals. From this rostrum, we strongly reject the coercive and unilateral sanctions imposed on certain countries, as clearly and explicitly stated in the Agenda.
In the wake of signing and implementing the Comprehensive Peace Agreement in 2005 and the signing of the Doha Document for Peace in Darfur in 2011, the Sudan had great expectations that the international community would give special consideration to its overarching concerns and economic problems, especially regarding the alleviation of the debt burden that is a serious economic impediment. With regard to resuming development aid, the Sudan
also anticipates treatment equal to that enjoyed by other countries emerging from conflicts.
However, to its utmost dismay, my country’s reward for achieving peace and stability and for all its sacrifices has been endless, politically motivated pressure, sanctions, boycotts and unilateral and coercive measures that lack any legal justification whatsoever. To make matters even worse, obstacles have been set up to bar the Sudan from benefiting from certain constructive initiatives, such as the Heavily Indebted Poor Countries Initiative, also for purely political reasons unrelated to reality.
Despite the unfavourable conditions created by the embargo and boycott that unfairly target our people, we have made strenuous efforts to achieve the Millennium Development Goals and have given high priority to the elimination of poverty in its various manifestations and the mitigation of its effects. However, our gains in increasing per capita income have been offset by the fallout from the independence of South Sudan, after which the optimal share of our oil revenues went to the fledgling State, in addition to the negative effects of the global economic crisis and the economic embargo.
Despite those difficulties, we have achieved reasonable success in educational services. Enrolment rates in basic and secondary education have greatly increased, as has the proportion of female students, reflecting our growing interest in female education following the implementation of national incentive policies and awareness programmes. The growth in the proportion of female students coupled with a State gender policy have led to a marked increase in the female employment rates, which significantly exceed those of men in some sectors, such as health care.
With regard to the maintenance of peace and security, my Government is on track to consolidate democracy and good governance. As Member States might have seen, the presidential and parliamentary elections conducted in the Sudan last April were peaceful, fair and transparent and were monitored by a number of regional and international centres. The people elected a President and members of Parliament and other legislative bodies throughout the country for the first time in the history of modern Sudan since its independence in 1956.
We recall the comprehensive national dialogue initiative launched by the President of the Republic on 27 January 2014, to which a total of 87 political parties
15-29816 43/45

A/70/PV.25 02/10/2015
responded positively. All agreed to meet and discuss issues pertaining to peace, the economy, the alleviation of poverty, unity, identity, foreign policy, civic rights and duties, human rights, freedoms and political practices.
Member States might also have taken note of the adequate and effective safeguards guaranteed by the Government to the remnants of the armed rebel groups in a bid to secure their safe participation in the dialogue, without restriction or precondition. In that context, on 21 September 2014 the President of the Republic issued two presidential decrees on the renewal of amnesty for all armed individuals and the extension of a unilateral moratorium for an additional two months as an incentive to the armed groups and individuals to participate in the comprehensive national dialogue process, which is open to all.
With regard to safeguarding human rights, the Government of the Sudan has made commendable achievements in the past and has taken many steps to safeguard and protect those rights, including the adoption, more than one year ago, of a comprehensive 10-year human rights development plan, which now represents a comprehensive strategy and course of action for all relevant ministries and State institutions.
With regard to the protection of women’s rights, especially their right to participate in political life, the aforementioned presidential and parliamentary elections bear witness to the inclusion of women, which proved to be critical at all stages to ensuring the success of the elections. Women hold 30 per cent of all parliamentary seats.
In respect of cooperation with United Nations mechanisms and relevant envoys, the Government of the Sudan maintains constant cooperation and coordination with the Independent Expert on the situation of human rights in the Sudan and participates actively in the universal periodic review of the Human Rights Council in Geneva.
In the field of combating cross-border crime, the Government of the Sudan has signed several bilateral agreements with neighbouring countries, including Libya, Chad, the Central African Republic, South Sudan and Ethiopia, with a view to tightening border controls, preventing trafficking in arms and stopping the infiltration of organized crime, including trafficking in persons. In October 2014 my Government hosted and co-organized the Regional Conference on Human
Trafficking and Smuggling in the Horn of Africa, and has enacted a national law to combat trafficking in human beings, which entered into force last year.
Our discussion on human rights brings us back to the issue of unilateral sanctions, in the context of which we would like to mention the study conducted by the Human Rights Council two years ago on the human rights implications of such sanctions. The study concluded that innocent people, not Governments, are the primary victims of sanctions regimes.
The Sudan has always been an active partner in international efforts to combat terrorism. At the national level, we have made considerable progress in ensuring that our laws and legislation fully comply with international law and the international instruments on terrorism to which the Sudan became a party more than a decade ago. The Sudan adheres strictly to their norms and provisions.
In that connection, we categorically reject all attempts to politicize and circumvent the provisions of international law. I cite the relationship between the Security Council and the International Criminal Court, in respect of which experience has shown again and again that the scourge of politicization has turned the Court into a tool for targeting African leaders in particular. In that regard, members may have noted the decisions adopted by the African Union, notably those adopted at its Summits in Sirte, Libya, and in Addis Ababa, which were subsequently endorsed at the most recent Summit, in Johannesburg.
Our world will not be healed in the absence of a fair, equitable and universally acceptable international order. However, it has been clear for decades that the current international system can no longer cope with the developments and major transformations occurring worldwide. It is therefore imperative that we embark on an in-depth reform and reconsider agreements in accordance with the circumstances surrounding us today. Therefore, my country strongly calls for the expeditious implementation of structural reform of the United Nations and the Security Council, in conformity with the principle of fair and equitable representation of all countries.
The daunting challenges facing our world today require an overriding international will and demonstrate the urgent need to do more to meet them. That fact needs to be reiterated on the anniversary of the adoption of the Charter of the United Nations. The
44/45 15-29816

02/10/2015 A/70/PV.25
United Nations system, and the Security Council in particular, need reform that will ensure the African continent’s representation in the permanent and non-permanent seats of the Council in a process free of politicization, selectivity and double standards.
In that context, we note that the fight against impunity is a noble goal, around which the international community should converge in good faith. However, as a rule, mixing justice and politicization is inconsistent with the purposes and principles of the Charter of the United Nations and international law. It makes
the delivery of international justice a platform for achieving narrow political goals that have no relation whatsoever to those noble objectives. In that context, my delegation calls for strengthening and supporting regional mechanisms and enhancing preventive diplomacy to address all conflicts and their root causes within the framework of fighting poverty and achieving a fair balance in the field of international politics and economics.
